 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUSSELL W. OTTO,                                  No. 2:19-cv-00425 MCE GGH P
12                       Petitioner,
13           v.                                         ORDER
14    CYNTHIA TAMPKINS,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 4, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within thirty days. ECF No. 17. Neither party

23   has filed objections to the findings and recommendations. Moreover, petitioner has failed to file a

24   first amended petition in accordance with the court’s order and deadlines. ECF Nos. 17, 20.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28          1. The findings and recommendations filed September 4, 2019, ECF No. 17, are
                                                       1
 1   ADOPTED in full;

 2          2. Respondent’s Motion to Dismiss, ECF No. 10, is GRANTED;

 3          3. The petition for writ of habeas corpus is DISMISSED without prejudice for failure to

 4   fully exhaust state court remedies; and

 5          4. The Clerk of the Court is directed to close the case.

 6          IT IS SO ORDERED.

 7   Dated: February 4, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
